Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “an integrated source coil”, however it is unknown whether claim 19 refers back to the source coil required by claim 14 or to a second source coil. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 is already incorporated into claim 1.  Therefore the Examiner recommends claim 12 cancelled to traverse the rejection.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Su (US 6,149,784) in view of Gung (US 2004/0055880) and Kleshock (US 2005/0147742). 
Regarding claim 1, Su teaches a shield (102) encircling a sputtering target (80) that faces a substrate support (20) in a substrate processing chamber, the shield comprising:  
5(a) an outer band (102) having a diameter sized to encircle the sputtering target (80), the outer band having upper and bottom ends (Fig. 1), and the upper end having a tapered surface extending radially outwardly and adjacent to the sputtering target (Fig. 2); 
(b) a base plate (104, Fig. 1) extending radially inward from the bottom end of the outer band (102); 
and 10(c) an inner band (106) joined to the base plate and at least partially surrounding a peripheral edge of the substrate support (20).  
Su does not teach the upper end tapering in thickness in the direction of the bottom end. 
Gung teach the upper end tapering in thickness in the direction of the bottom end (214, Fig. 9). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shield of Su by providing the upper end tapering in thickness in the direction of the bottom end, as taught by Gung, because it would provide a shield that reduces the amounts of sputtered deposits formed on the internal surfaces of the process chamber [0050]. 
Neither Gung nor Su teach a heat exchanger or a shield comprising (d) a ledge having an opening adapted to allow a fastener to pass there through to fasten the shield to the heat exchanger.
Kleshock teaches a heat exchanger (chamber wall 11 – heat sink [0031]) and a shield comprising (d) a ledge (21) having an opening adapted to allow a fastener (bolt) to pass there through to fasten the shield to the heat exchanger ([0031].

Regarding claim 2, Su teaches the outer and inner bands are cylindrical (Fig. 1, col. 6, ln. 25-30).  
Regarding claim 153, Su teaches the outer band, base plate and inner band comprise a unitary monolith (Fig. 1).  
Regarding claim 4, Su teaches the unitary monolith has a continuous surface without interfaces (Fig. 1).  
Regarding claim 5, Su teaches the sputtering target has a sloped peripheral surface, and the radially outwardly tapered surface of the upper end of the outer band is adjacent to the sloped peripheral surface to form a contoured gap therebetween (col. 4, ln. 50-col. 5, ln. 10).  
Regarding claim 256, Su teaches the height of the inner band is smaller than the height of the outer band (Fig. 1).  
Regarding claim 7, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
The Examiner takes the position that while Su does not teach the height of the inner band is 0.8 times smaller than the height of the outer band the shield of Su would not perform different than the claimed shield. 

Claims 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Su, Gung and Kleshock as applied to claim 1 above in view of Hosokawa (US 5,518,593).
Regarding claim 9, Su teaches a shield with an circular aperture because it would allow sputtering onto a 200 mm wafer (col. 6, ln. 23-30).  
Su does not teach a heat exchanger having a plate sized 35to fit around the shield, the plate comprising a conduit with an inlet and outlet to flow heat exchange fluid therethrough.  
Hosokawa teach a heat exchanger having a plate (95, Fig. 8) sized 35to fit around the shield (91, 92, 94), the plate comprising a conduit (76) with an inlet and outlet to flow heat exchange fluid therethrough (Fig. 15.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shield of Su by providing a heat exchanger having a plate sized 35to fit around the shield, the plate comprising a conduit with an inlet and outlet to flow heat exchange fluid therethrough, as taught by Hosokawa, because it would reduce particles by preventing peeling of sputter deposited material from chamber surfaces (col. 3, ln. 50). 
Therfore the Examiner takes the position that circular apertures are well known in the sputtering art and one of ordinary skill in the art would find it obvious to change the shape of the heat exchange of Hosokawa to fit a circular aperture. 
Regarding claim 10, 11, Hosokawa teaches the conduit is a polygon conduit having a plurality of legs interconnected in a polygonal pattern (Fig. 4).  Hosokawa teaches the plate comprises an outer perimeter that is a 5polygon (Fig. 4).  
Regarding claim 12, Su does not teach a ledge having an opening, and a fastener shaped and sized to pass through the opening to fasten the shield to the heat exchanger.  
Kleshock teaches a heat exchanger (chamber wall 11 – heat sink [0031]) and a shield comprising (d) a ledge (21) having an opening adapted to allow a fastener (bolt) to pass there through to fasten the shield to the heat exchanger ([0031].
. 
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Su, Gung and Hosokawa as applied to claim 9 above, and further in view of Hong (US 2001/0007302). 
Regarding claim 13, Su does not teach an integrated source coil that is capable of generating a plasma in the chamber.  
Hong teach an integrated source coil that is capable of generating a plasma in the chamber ([0022], Fig. 3)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the heat exchanger of Black by providing an integrated source coil that is capable of generating a plasma in the chamber, as taught by Hong, because it would provide sputtering at sufficiently high rates to reduce non-uniformity in the deposition layer on the substrate [0009]. 
Claims 14-16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hosokawa (US 5,518,593) in view of Black (US 6,432,203), Okamoto (US 2002/0153130) and Hong (US 2001/0007302) and Hosokawa (US 2008/0006523). 
Regarding claim 14, Hosokawa teaches a heat exchanger for cooling a shield in a substrate processing chamber, the heat exchanger comprising: 
15(a) a plate (95, Fig. 21) comprising an aperture shaped and sized to fit around the shield (94); 
and (b) a conduit (130, 76, Fig. 21) in the plate, the conduit comprising a plurality of legs that are interconnected in a polygonal pattern (Fig. 4)  around the aperture, and an inlet and outlet to flow heat exchange fluid therethrough (Fig. 15).  

Black teaches a heat exchanger (46) for cooling an upper end of a shield (46) that encircles a sputtering surface of a sputtering target (54, Fig. 2) that faces a substrate support (38) the conduit (91) is a polygon for flowing heat exchange therethrough (col. 6, ln. 45-60). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the conduit of Hosokawa by providing a heat exchanger for cooling an upper end of a shield that encircles a sputtering surface of a sputtering target that faces a substrate support the conduit and providing the conduit is a polygon, as taught by Black, because it would provide a seal and allow gas to be used as the heat exchange medium (col. 6, ln. 35-45).  
Okamoto teaches a plurality of cooling channels (4) that are each covered by a plate (2, Fig. 2, 9) because it would provide a backing plate with high cooling effectiveness and a thin large area [0007]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the conduit of Hosokawa by providing a plurality of cooling channels that are each covered by a plate, as taught by Okamoto, because it would provide a backing plate with high cooling effectiveness and a thin large area [0007]. 
Black does not teach an integrated source coil that is capable of generating a plasma in the chamber.  
Hong teach an integrated source coil that is capable of generating a plasma in the chamber ([0022], Fig. 3)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the heat exchanger of Hosokawa by providing an integrated source coil that is 
Hosokawa ‘523 teaches a fastener to connect the shield (112) to the heat exchanger (108, Fig. 2, [0031) because it would allow the chamber shield to be removed for cleaning [0025]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the heat exchanger of Hosokawa by providing a fastener to connect the shield (112) to the heat exchanger, as taught by Hosokawa ‘523 because it would allow the chamber shield to be removed for cleaning [0025]. 
Regarding claim 2015, Hosokawa teaches the plate (95) has an outer perimeter that is a polygon with a plurality of sides (Fig. 4).  
Regarding claim 16, Hosokawa teaches herein each leg of the conduit extends at an angle of about 90 degrees. 
The Examiner takes the angle of extension would allow different polygons to be formed.  Therefore one of ordinary skill in the art would recognize that the angle of extension would be a result effective variable allowing different shapes to be formed.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provides each leg of the conduit extends at an angle of from about 20 to about 45' from a side of the outer perimeter since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claim 19, Black does not teach an integrated source coil that is capable of generating a plasma in the chamber.  
Hong teach an integrated source coil that is capable of generating a plasma in the chamber ([0022], Fig. 3)
. 
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hosokawa, Black, Okamoto, Hong and Hosokawa ‘523 as applied to claim 14 above, and further in view of Su (US 6,149,784). 
Regarding claim 18, neither Hosokawa nor Black teach a circular aperture. 
Su teaches the aperture is circular because it would allow sputtering onto a 200 mm wafer (col. 6, ln. 23-30). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the aperture of Hosokawa by providing a circular aperture, as taught by Su, because it would allow sputtering onto a 200 mm wafer. 
Claim 20 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Tang (US 6,149,776). 
Regarding claim 20, Tang teaches a sputtering target (116) capable of fitting within a shield (322) and resting on an isolator (126) in a substrate processing chamber (Fig. 1 and 2), the sputtering target comprising: 
a sputtering plate (304, Fig. 3) composed of a sputtering material to be sputtered onto the substrate, the sputtering plate comprising a sloped edge (310, Fig. 3); and  
5a backing plate (302)82) for supporting the sputtering plate, the backing plate comprising a peripheral ledge (314, Fig. 3) which extends beyond the sloped edge (310) of the sputtering plate, the peripheral ledge comprising a footing which rests on the isolator (316) in the chamber, and (ii) a groove (318) preceding and abutting an inner bump (332) which in 
	Tang does not explicitly teach the bump having a curved cross section.  However, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bump of Tang by providing the bump has a curved cross section because one of ordinary skill in the art would have only expected predictable results.


Allowable Subject Matter
Claim 21 is allowed.

Response to Arguments
Applicant's arguments filed October 25, 2021 have been fully considered but are moot because of the new grounds of rejection set out for claims 1, 14 and 20. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN J BRAYTON/Primary Examiner, Art Unit 1794